DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Claims 43-49, 52-55 and 62 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 58-61, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 43-49, 52-55 and 58-62 are examined on the merits and are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 and 12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Examiner Initiated Interview
	On February 17th and 19th, 2021, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a recombinant vector or recombinant adenovirus that comprises the heterologous protein according to SEQ ID NO: 37 and a polynucleotide or polypeptide encoded by a polynucleotide selected from the group consisting of SEQ ID NO: s1 and 3 and functional equivalents thereof.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with MaryAnne Armstrong on 2/19/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 43, at line 14, “is comprises an” has been deleted and -- comprises the-- inserted therefor.

In claim 44, at line 20, “an” has been deleted and – the -- inserted therefor.




In claim 48, at line 30, “, preferably an adenoviral 3’ inverted terminal repeat” has been deleted.

In claim 48, at line 31, “, preferably an adenoviral an adenoviral VAI or VAII RNA region from an adenovirus other than ChAd155, more preferably from Ad5” has been deleted.


Please replace claim 49 with the following completely re-written claim:
49. The recombinant vector according to claim 43, wherein the polynucleotide comprises a polynucleotide which is identical over its entire length to a sequence selected from the group consisting of: SEQ ID NO:s 7, 8 and 9.  

In claim 55, at line 1 after “wherein the”  --organic-- has been inserted.

In claim 59, at line 1 after “58”  -- , -- has been inserted.

In claim 61, at line 1 after “60”  -- , -- has been inserted.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648